QBffice of the Elttornep            @enera
                                         &ate     of aexae
DAN MORALES
 ATTORFEY
       GENERAL                             October 29,1996

      The Honorable Mike Driscoll                 Opinion No. DM-250-A
      Harris County Attorney
      1001 Preston, Suite 634                     Re: Correction of summary of Attorney
      Houston, Texas 77002-1891                   General Opinion DM-250 (1993) (RQ-915)

      Dear Mr. Driscoll:

              It has recently been brought to my attention that certain language in the summary
      of Attorney General Opinion DM-250 may not accurately reflect the conclusion reached in
      the text of the opinion and may be misleading.

              In response to your second question concerning the fees that may be charged if
      service of process by registered or certified mail is made by the clerk of the justice court,
      we state in Attorney General Opinion DM-250 as follows:

                     We think [that] ‘all other processes and procedures in a civil
                matter in a justice court’ under section 118.122 includes service of
                process by registered or certified mail in civil cases. We therefore
                conclude that pursuant to sections 118.121 and 118.122 of the Local
                Government Code, service of process by mail is a ‘service rendered
                before judgment’ that is included in the $15.00 filing fee established
                for a civil matter in justice court.

      Attorney General Opinion DM-250 (1993) at 3.

             In the summary, we state that: “Pursuant to sections 118.121 and 118.122 of the
      Local Government Code, the justice court clerk may charge a fee of $15.00 for service of
      process by registered or certified mail . . .” Id.at 5.

              We agree that the quoted language does not accurately reflect the conclusion
      reached in the text of the opinion and is misleading and, accordingly, revise the summary
      to read as follows:

                                         SUMMARY

                     Pursuant to rule 536 of the Texas Rules of Civil Procedure, the
                clerk of a justice court must serve citation by mail or publication if
                asked to do so. Rule 536 of the Texas Rules of Civil Procedure
                permits any sheriff, constable or any person authorized by law or any
The Honorable Mike D&co11 - Page 2           (DM250-A)




          person authorized by court order who is at least eighteen years old to
          serve process in justice cases by registered or certified mail. Rule
          116 authorizes service by publication in justice court cases by the
          sheriff or any constable of any county in Texas or the clerk of the
          court in which the case is pending. Pursuant to sections 118.121 and
          118.122 of the Local Government Code, the justice court clerk m
          charge a fee of $15.00 for filine the case. The iustice court clerk may
          not charge a fee for service of orocess bv certified or registered mail;
          however, the justice court clerk may collect advance payment for the
          expense of postage for serving process by mail unless another statute
          exempts the party from paying such costs. [Emphasis added.]




                                                     DAN MORALES
                                                     Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by Sarah J. Shirley
Assistant Attorney General